Case 2:19-cv-05849-CAS-MRW Document 37 Filed 06/01/20 Pagelof7 Page ID #:274

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘O’
Case No. 2:19-CV-05849-CAS-MRWx Date June 1, 2020
Title INT’L BROTHERHOOD OF TEAMSTERS, LOCAL 848 V. MV
TRANSP., INC.

 

 

Present: The Honorable CHRISTINA A. SNYDER

 

 

Catherine Jeang Not Present N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:

Not Present Not Present

Proceedings: (IN CHAMBERS) - DEFENDANT’S MOTION FOR JUDGMENT
ON THE PLEADINGS (ECF No. 29, filed on May 8, 2020)

I. INTRODUCTION

The Court finds this motion appropriate for decision without oral argument. See
Fed. R. Civ. Proc. 78; C.D. Cal. L.R. 7-15.

Plaintiff International Brotherhood of Teamsters, Local 848 (“Local 848”), an
affiliate of the International Brotherhood of Teamsters (“IBT’’) union, filed this action
against MV Transportation, Inc. (“MV”) on July 9, 2019 for breach of contract between an
employer and a labor organization pursuant to Section 301 of the Labor Management
Relations Act (“LMRA”), 29 U.S.C. § 185 (“Section 301”). See ECF No. 1 (“Compl.”).
The complaint claims that MV breached a labor agreement with IBT and Local 848 by
allegedly refusing to comply with the terms of the “card check” recognition procedure
incorporated into that agreement.

MV filed an answer to the complaint on August 14, 2019. See ECF No. 9
(“Answer”). MV filed the present motion for judgment on the pleadings on May 8, 2020.
See ECF No. 29 (“Mot.”). Local 848 filed an opposition to MV’s motion on May 18, 2020,
and attached a proposed amended complaint. See ECF No. 31 (“Opp.”). MV filed a reply
on May 26, 2020. See ECF No. 34 (“Reply”). Having carefully considered the parties’
arguments, the Court grants MV’s motion for the following reasons.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 1 of 7
Case 2:19-cv-05849-CAS-MRW Document 37 Filed 06/01/20 Page 2of7 Page ID #:275

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘O’
Case No. 2:19-CV-05849-CAS-MRWx Date June 1, 2020
Title INT’L BROTHERHOOD OF TEAMSTERS, LOCAL 848 V. MV
TRANSP., INC.

 

Il. RELEVANT ALLEGATIONS
A.  IBT and MV Enter Into A National Labor Agreement

Local 848 is an affiliate of the IBT union based in Glendora, California. In 2008,
IBT entered into a national labor agreement with MV, a California busing and transit
company that performs services under contract for the cities of Beverly Hills and West
Hollywood, California. See Compl. {{ 1-3, 6-7, 11. The National Master Agreement
(“NMA”) requires MV to cooperate with certain efforts by IBT and its affiliates to organize
bargaining units at MV, and to voluntarily recognize a union if the organizers can establish
majority support using the “card check” method rather than insisting upon a formal election
conducted by the National Labor Relations Board (“NLRB”). See Compl. §{ 8-10, 13.
Specifically, the NMA requires MV to “enter into a position of neutrality concerning any
organizing of its locations by affiliates of the IBT” in accordance with “the terms of the
attached (general) card check / neutrality document.” See id. §/ 8 (quoting the NMA);
Ehinger Decl., Ex. A (attaching the NMA in full)."

The attached “card check / neutrality document” is known as the Card Check and
Neutrality Agreement (“CCNA”). Compl. §{ 8-10. The CCNA sets forth the card check
process used as an alternative to an NLRB election to determine whether a given subset of
MV employees intend to be represented by IBT in collective bargaining. The procedure is
as follows: (1) a local IBT affiliate submits a written request to organize an “appropriate
bargaining unit” of employees at MV; (2) MV must select a neutral third party and provide
a list of all employees in the appropriate bargaining unit to that neutral third party; (3) the
neutral third party counts and verifies the signatures of employees in the appropriate
bargaining unit; and (4) if the neutral third party finds that the majority of employees in the
appropriate bargaining unit have selected IBT as their local union, MV must recognize and
meet with IBT to negotiate the terms of a collective bargaining agreement. Id. § 9.

The 2008 version of the CCNA attached to the NMA defines the appropriate
bargaining units eligible to be organized pursuant to the card check method as “[a]ll full-
time and regular part-time drivers employed at MV Transportation locations, but excluding
dispatchers, reservationists, utility/ous washers, mechanics and similar maintenance

 

' Although Local 848 does not attach the NMA to its complaint, it is incorporated
by reference into its pleadings, and the Court may consider it for the purpose of deciding
this motion. See Parrino v. FHP Inc., 146 F.3d 699, 706 (9th Cir. 1998).

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 2 of 7
Case 2:19-cv-05849-CAS-MRW Document 37 Filed 06/01/20 Page 3of7 Page ID #:276

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘O’
Case No. 2:19-CV-05849-CAS-MRWx Date June 1, 2020
Title INT’L BROTHERHOOD OF TEAMSTERS, LOCAL 848 V. MV
TRANSP., INC.

 

employees, office clerical employees, managerial employees, guards, and supervisors as
defined by the National Labor Relations Act.” See Ehinger Decl., Ex. B (attaching 2008
version of the CCNA attached to the NMA) (emphasis added).? The provision further
provides that “[t]his defined Bargaining Unit may be altered or amended,” but only “by
mutual agreement of the Union and the Company on a case by case basis.” See Ehinger
Decl., Ex. B.

B. —_ Local 848 Attempts to Initiate The “Card Check” Procedure To
Organize MV Employees In Los Angeles

Local 848 alleges that in May and June 2019 it received signatures from a majority
of all employees at MV’s Los Angeles location indicating these employees wished to be
represented by the IBT. See Compl. {ff 11-14. After collecting these signatures, Local 848
claims that it contacted MV’s Director of Labor Relations on June 13, 2019 and requested
union recognition in accordance with the card check procedure set forth in the NMA and
CCNA. Id. According to Local 848, MV’s Director of Labor Relations refused that request
for voluntary recognition, and instead insisted upon an election overseen by the NLRB.
On July 5, 2019, Local 848 submitted a formal written request to MV to initiate the card
check procedure, to which MV did not respond. Id.

Although not mentioned in the complaint, the referenced written request to MV
attached a version of the CCNA that differed from the 2008 version attached to the NMA.
See Ehinger Decl., Exs. C & D2 Among other differences, the amended CCNA attached
to Local 848’s written request in 2019 defines the appropriate bargaining units eligible to
be organized pursuant to the card check process to include not only “full-time and regular
part-time drivers” but also “dispatchers, road supervisors, mechanics, and other

 

* Local 848 also does not attach the 2008 version of the CCNA referenced in the
NMA to its complaint, but it is also incorporated by reference into its pleadings. See
Parrino, 146 F.3d at 706.

> Local 848’s written request to MV, and the version of the CCNA attached to it, are

also incorporated by reference into the complaint and subject to the Court’s consideration.
See Parrino, 146 F.3d at 706.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 3 of 7
Case 2:19-cv-05849-CAS-MRW Document 37 Filed 06/01/20 Page 4of7 Page ID #:277

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘O’
Case No. 2:19-CV-05849-CAS-MRWx Date June 1, 2020
Title INT’L BROTHERHOOD OF TEAMSTERS, LOCAL 848 V. MV
TRANSP., INC.

 

maintenance employees” who perform services under MV’s contracts with the cities of
Beverly Hills and West Hollywood. Id. at Ex. D.

C. Local 848 Files Suit Alleging Breach of the NMA

Local 848 claims that in refusing to act in accordance with the card check procedure,
MV has breached the NMA in violation of Section 301. Local 848 maintains that by
executing the NMA and accepting the CCNA, MV had waived its right to request an NLRB
election. Local 848 asserts that MV’s failure to comply has denied IBT the right to
represent MV’s employees, has caused harm to both IBT and its members, and has forced
IBT to retain counsel. See Compl. {| 16-26. IBT alleges that these harms “cannot be fully
remedied by monetary compensation.” Id. § 25.

Ill, LEGAL STANDARD

A motion for judgment on the pleadings may be brought “[a]fter the pleadings are
closed—but early enough not to delay trial[.]” Fed. R. Civ. P. 12(c). “Analysis under Rule
12(c) is substantially identical to analysis under Rule 12(b)(6) because, under both rules, a
court must determine whether the facts alleged in the complaint, taken as true, entitle the
plaintiff to a legal remedy.” Chavez v. United States, 683 F.3d 1102, 1108 (9th Cir. 2012).
A motion for judgment on the pleadings “provides a vehicle for summary adjudication on
the merits, after the pleadings are closed but before trial, which may save the parties
needless and often considerable time and expense which otherwise would be incurred
during discovery and trial.” Judge Virginia A. Phillips & Judge Karen L. Stevenson,
Federal Civil Procedure Before Trial, § 9:316 (The Rutter Group 2019).

 

Although Rule 12(c) contains no mention of leave to amend, “courts generally have
discretion in granting 12(c) motions with leave to amend, particularly in cases where the
motion is based on a pleading technicality.” In re Dynamic Random Access Memory
Antitrust Litig., 516 F. Supp. 2d 1072, 1084 (N.D. Cal. 2007). There is a strong policy in
favor of allowing amendment, unless amendment would be futile, results from bad faith or
undue delay, or will unfairly prejudice the opposing party. Id. (internal citation omitted).

IV. DISCUSSION

Breach of contract claims under Section 301 of the LMRA are governed by the
federal common law. See Livadas v. Bradshaw, 512 U.S. 107, 121-22 (1994). And the
federal common law that applies to Section 301 follows the maxim that a defendant cannot

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 4 of 7
Case 2:19-cv-05849-CAS-MRW Document 37 Filed 06/01/20 Page5of7 Page ID #:278

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘O’
Case No. 2:19-CV-05849-CAS-MRWx Date June 1, 2020
Title INT’L BROTHERHOOD OF TEAMSTERS, LOCAL 848 V. MV
TRANSP., INC.

 

breach a contractual obligation that does not exist. See, e.g., CNH Am. LLC v. Int’] Union,
United Auto., Aerospace & Agr. Implement Workers of Am. (UAW), 645 F.3d 785, 789
(6th Cir. 2011) (affirming dismissal of Section 301 action for breach of contract when
plaintiff failed to allege “a provision purporting to obligate” the defendant to undertake the
action it allegedly failed to perform); United Steel, Paper & Forestry, Rubber Mfg., Allied
Industrial & Services Workers Int’] Union v. ConocoPhillips Co., No. 08-CV-02068-PSG
(FFMx), 2009 WL 1610074, at *4 (C.D. Cal. May 5, 2009) (dismissing a Section 301
breach of contract action as a matter of law because the terms of a collective bargaining
agreement were explicit and created no enforceable obligation).

 

In this case, Local 848 alleges that MV breached the NMA in violation of Section
301 by failing to cooperate in the card check process to organize its Los Angeles location
employees, and by insisting upon an NLRB election. MV moves for judgment on the
pleadings on grounds that MV had no contractual obligation to cooperate in the card check
process Local 848 requested because Local 848 sought to organize employee groups not
included among the appropriate bargaining units in the 2008 CCNA attached to the NMA.
See Mot. at 4-10. Local 848 responds that MV assumed such an obligation when the union
presented MV with the modified and broader CCNA in 2019, which the union contends
MV “was obligated to enter into” and operate under. See Opp. at 4-9. Its opposition thus
contends, for the first time, that MV breached the NMA both by failing to enter into the
modified 2019 CCNA, and by failing to participate in the card check process for the larger
group of employees identified in that document. Id. at 10-13.

The Court agrees with MV. The express language of the 2008 CCNA appended to
the NMA makes clear that MV’s obligation to “enter into a position of neutrality” with
respect to Local 848’s organizing efforts on/y arises when Local 848 (or another IBT
affiliate) attempts to organize MV employees within the “appropriate bargaining unit”
limited to “full-time and regular part-time drivers.” See Ehinger Decl., Exs. A & B.
Although Local 848 argues that MV had an “obligation” to accept the 2019 CCNA—which
sets forth a broader appropriate bargaining unit and would require MV to cooperate in the
organization of that larger pool of employees—the express language of the NMA does not
obligate MV to abide by the terms of any CCNA other than the 2008 CCNA attached to
that agreement, see Ehinger Decl., Ex. A, and the 2008 CCNA itself makes clear that it
may only be amended “by mutual agreement of the Union and the Company on a case by
case basis,” id. at Ex. B. No mutual agreement to adopt the broader 2019 CCNA is alleged
here—in fact, Local 848 contends the opposite is true. The express terms of the parties’
agreement therefore foreclose the union’s interpretation of MV’s obligations. See

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 5 of 7
Case 2:19-cv-05849-CAS-MRW Document 37 Filed 06/01/20 Page 6of7 Page ID #:279

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘O’
Case No. 2:19-CV-05849-CAS-MRWx Date June 1, 2020
Title INT’L BROTHERHOOD OF TEAMSTERS, LOCAL 848 V. MV
TRANSP., INC.

 

ConocoPhillips Co., 2009 WL 1610074, at *4 (“Since it is the Court’s function to interpret
the contract, it need not accept as true Defendant’s construction of contractual language if
it is not reasonable.”’) (citing United States v. King Features Entm’t, Inc., 843 F.2d 394,
398 (9th Cir. 1988)).

Because MV is expressly not obligated by the text of the NMA or the binding 2008
CCNA to cooperate in the organization of the broader set of employees Local 848 proposes
to organize, see Compl. 4 11-12, MV could not have breached the letter of those
agreements when it insisted upon an NLRB election for those employees. That is fatal to
its single claim for relief under Section 301 of the LMRA, as it is currently alleged. See
CNH Am. LLC, 645 F.3d at 789 (affirming dismissal); ConocoPhillips Co., 2009 WL
1610074, at *4 (granting motion to dismiss).

The Court notes that Local 848 also contends that extrinsic evidence of the parties’
understandings and past practices will be adduced in litigation to support its interpretation
of MV’s obligations under the NMA. See, e.g., Opp. at 5-6. But even assuming that is
true, “an argument presented in an opposition to a Rule 12 motion is not an allegation in a
complaint.” Nat. Alternatives Int'l, Inc. v. Allmax Nutrition, Inc., No. 16-CV-01764-H-
AGS, 2017 WL 11421527, at *5 n.3 (S.D. Cal. Aug. 28, 2017). “Unless and until alleged”
in sufficient detail, these general contentions in Local 848’s opposition brief about extrinsic
evidence “cannot provide [a] basis” to state a claim for relief. W_.States Trucking Ass’n
v. Becerra, No. 19-CV-02447-CAS (KKx), 2020 WL 2542062, at *6 n. 4 (C.D. Cal. May
18, 2020) (granting motion to dismiss with leave to amend).*

 

Because Local 848 only alleges a breach of a nonexistent contractual obligation, the
complaint fails to state a claim, and the motion for judgment on the pleadings is granted,
without prejudice.

 

* The Court takes no position on the sufficiency of the allegations contained within
the proposed amended complaint attached to Local 848’s opposition, which is not before
the Court on this motion.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 6 of 7
Case 2:19-cv-05849-CAS-MRW Document 37 Filed 06/01/20 Page 7of7 Page ID #:280

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘QO’
Case No. 2:19-CV-05849-CAS-MRWx Date June 1, 2020
Title INT’L BROTHERHOOD OF TEAMSTERS, LOCAL 848 V. MV
TRANSP., INC.

 

V. CONCLUSION

For the foregoing reasons, MV’s motion for judgment on the pleadings is
GRANTED WITHOUT PREJUDICE. Local 848 may file an amended complaint, if
any, within 30 days of this order.

IT IS SO ORDERED.

00 : 00
Initials of Preparer CMJ

 

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 7 of 7
